<*I7-/5
                                    ELECTRONIC RECORD                        <* IS-/S

COA # 14-14-00733-CR                                 OFFENSE: Aggravated Robbery


STYLE: Keith Dwayne Jones v The State of Texas       COUNTY: Harris

                                                                        th
COA DISPOSITION: Affirmed                            TRIAL COURT: 228in District Court


DATE: July 16, 2015   Publish: No                    TC CASE #:1329499




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Keith Dwayne Jones v The State of Texas

CCA#

         APPELLANT*^                 Petition    CCA Disposition:
                                                                                     «I7-/JT
FOR DISCRETIONARY REVIEW IN CCA IS:              DATE:

                                                 JUDGE:

DATE:     /V/?7(*V/J~                            SIGNED:                      PC:

JUDGE:      YA LJA^JU^^                          PUBLISH:                     DNP:




                                                                                     MOTION FOR


                                                         FOR REHEARING IN CCA IS:


                                                      JUDGE:

                                                                             ELECTRONIC RECORD